Citation Nr: 1610409	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-20 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted entitlement to service connection for PTSD and assigned a 10 percent disability rating.  

A March 2010 rating decision increased the evaluation of PTSD to 30 percent, effective from the grant of service connection.

In an October 2014 decision, the Board, in pertinent part, increased the evaluation of PTSD to 50 percent, but no higher, for the entire appeal period.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Veteran's claim of entitlement to an increased rating for PTSD be vacated and remanded.  The Order called for the claim to be remanded because adequate reasons and bases were not given as to why a rating in excess of 50 percent was not warranted for service-connected PTSD.  The JMR specifically requested that the issue on appeal be limited to the denial of a rating in excess of 50 percent for the service-connected PTSD.  The appeal has now returned to the Board for further development.

Subsequent to the Board's October 2014 decision, additional evidence was associated with the claims file, to include VA treatment records.  No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the issue is remanded for additional development, the AOJ will have an opportunity to consider such evidence in the readjudication of the Veteran's claim on the merits.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The Board finds that a remand is warranted in order to afford the Veteran a new examination.  The Veteran was last afforded a VA PTSD examination in September 2013.  The VA examiner essentially opined that the Veteran's symptoms were no longer clinically significant based, in large part, on a finding that the Veteran's performance at his current job was "excellent."  Since that time, VA treatment records show that the Veteran is no longer working.  See, e.g., December 2014; October 2014.  Moreover, a May 2014 VA neuropsychology note indicates that "[g]iven that Veteran's PTSD symptoms alone are not being actively addressed through available EBT, it is feasible to conclude his psychiatric symptoms are contributing to attention/cognitive difficulty as endorsed by Veteran."  The September 2013 VA examination did not identify cognitive difficulties as a current symptom of the Veteran's PTSD.  As such, it is not clear whether the evidence of record adequately reflects the current nature and severity of the Veteran's service-connected PTSD. 

In view of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected PTSD.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Additionally, the Board notes that there may be relevant treatment records not associated with the claims file.  In this regard, the record reflects that the Veteran continues to receive regular treatment at the Fort Leonard Wood Army Community Hospital (ACH), as evidenced by a treatment record dated in May 2014 that the Veteran submitted in association with an unrelated claim.  However, the only post-service treatment records from the Fort Leonard Wood ACH in claims file are dated from September 2008 to April 2009.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(1).  On remand, these records should be obtained.

Lastly, as the record reflects that the Veteran receives ongoing VA treatment, any updated records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's records from Fort Leonard Wood ACH documenting any mental health treatment from April 2009 to the present.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting mental health treatment dated from July 2015 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

All signs, symptoms, and manifestations of the Veteran's PTSD should be noted.  The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's PTSD has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's PTSD.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claim of entitlement to an increased rating for PTSD.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

